DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, 13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al (Int. J. Cancer, 2017).
Chung discloses a complex comprising an anticancer agent, doxorubicin, covalently conjugated to a caspase-cleavable peptide, DEVD (Asp-Glu-Val-Asp, SEQ ID:4), further comprising a plurality of bile acid moieties, “DCK” (deoxycholyl-lysine) ionically complexed thereto. See Figure 1b. The reference further discloses the oral administration of this product in combination with radiotherapy for metronomic apoptosis-targeted chemotherapy. See abstract and Discussion. The dosage is 10 mg/kg of the complex with 4 Gy. See “Tumor growth suppression study” at p 1915 and Table 1. This reference anticipates the claims. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (J. Med. Chem., 2015) and Jeon et al (Eur. J. Pharm. Sci., 2016) in view of Benival et al (Int. J. Pharm., 2012) and Jeon et al (Pharm. Res., 2013).

Jeon-2016 teaches that ionic complexation of the bis-phosphonic acid drug, zoledronic acid, with cationic N-deoxycholyl-L-lysyl-methylester (Lys-DOCA), facilitates gastrointestinal absorption allowing for oral administration with suitable bioavailability. The complex may be prepared with a single or plurality of the Lys-DOCA moieties. See particularly, abstract; section 2.3; and section 4. 
Benival teaches that doxorubin is one of the most important chemotherapeutic agents and is used in the treatment of a variety of hematological and solid tumors. The reference further teaches that it would be desirable to have this drug prepared in a dosage form suitable for oral administration, for example, to improve patient compliance. The reference notes that like zoledronic acid, doxorubicin is a hydrophilic drug.  See section 1. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Chung product by the preparation of a bile acid ionic complex using a bile acid derivative, such as Lys-DOCA, with a reasonable expectation of success. The artisan would be motivated to make such a modification in order to prepare a doxorubicin dosage form that would be bioavailable when administered orally, a desired route of administration. The artisan would understand that the DEVD peptide-doxorubicin conjugate would be particularly suitable for preparing such a complex due to the introduction of several .     

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (J. Med. Chem., 2015) and Jeon et al (Eur. J. Pharm. Sci., 2016) in view of Benival et al (Int. J. Pharm., 2012) and Jeon et al (Pharm. Res., 2013) as applied to claims 1-4 and 7-19 above, and further in view of Khaliq et al (Biomaterials, 2016) with or without Salami et al (Clin. Biochem., 2003).
Chung teaches as set forth above. The reference teaches that the peptide is cleaved, thus activating the prodrug form, by caspase-3 that is produced when apoptosis is induced by radiation. The reference is silent regarding the use of a method other than radiation for the induction of apoptosis and production of caspase-3. 
Jeon-2016, Benival, and Jeon-2013 teach as set forth above. 
Khaliq teaches the use of a DEVD-conjugated doxorubicin product that is present in a nanoparticle composite along with free doxorubicin. The nanoparticles are formed by ionic complexation. As with Chung, the reference teaches the action of an apoptotic agent, free doxorubicin in this case, induces expression of caspase-3. This expression, in turn, cleaves the DEVD peptide, activating the prodrug and amplifying the apoptosis. See particularly, abstract; figure 1; and section 4. 
.    

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (US 2007/0104719) and Jeon et al (Eur. J. Pharm. Sci., 2016) in view of Benival et al (Int. J. Pharm., 2012) and Jeon et al (Pharm. Res., 2013). 
Carter teaches a DEVD peptide conjugated doxorubicin prodrug wherein the linker connecting the peptide and doxorubicin is para-aminobenzyloxycarbonyl. See Figure 10 and Example III. The reference teaches the administration of this product for the treatment of cancer. See paragraphs [0082], [0128]-[0129].
Jeon-2016, Benival, and Jeon-2013 teach as set forth above.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Carter product by the preparation of a bile acid ionic complex using a bile acid derivative, such as Lys-DOCA, with a reasonable expectation of success. The artisan would be motivated to make such a modification in order to prepare a doxorubicin dosage form that would be bioavailable when administered orally, a desired route of administration. The 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:30 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623